             Case 3:20-cv-05061-BHS Document 1 Filed 01/24/20 Page 1 of 9




 1

 2

 3

 4

 5

 6                                  U.S. DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7
     JOHN FARRELL, on behalf of himself and all
 8   others similarly situated,
                                                         NO.
 9
                               Plaintiff,
                                                         COMPLAINT—CLASS ACTION
10
            vs.
                                                         DEMAND FOR JURY TRIAL
11
     DIRECTV, LLC,
12
                               Defendant.
13

14

15

16          John Farrell, individually and on behalf of others similarly situated, alleges the

17   following against Defendant DIRECTV, LLC (“DIRECTV”).

18                                    I. NATURE OF ACTION
19          1.     In 2017 and 2018, Mr. Farrell received at least 30 marketing calls from or on
20   behalf of DIRECTV on his cellular phone. DIRECTV or its agents repeatedly called Mr. Farrell
21   to solicit his purchase of DIRECTV service.
22          2.     The calls had all the signs of being placed using an automated telephone dialing
23   system (“ATDS”). When Mr. Farrell answered his phone and said hello, no one would
24   immediately answer. Many times, Mr. Farrell was forced to repeatedly say, “Hello, hello,
25   hello,” before an agent would come on the line and ask Mr. Farrell if he wanted to purchase
26   DIRECTV’s services.
27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
                                                                            936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT—CLASS ACTION - 1                                                 www.terrellmarshall.com
                 Case 3:20-cv-05061-BHS Document 1 Filed 01/24/20 Page 2 of 9




 1            3.     Mr. Farrell has never been a DIRECTV customer and did not consent to receive
 2   calls from or on behalf of DIRECTV. Although Mr. Farrell repeatedly asked DIRECTV to stop
 3   the calls, DIRECTV continued to call him without his consent.
 4            4.     Plaintiff brings this class action for damages and other equitable and legal
 5   remedies resulting from DIRECTV’s violation of the Telephone Consumer Protection Act, 47
 6   U.S.C. § 227, et seq. (“TCPA”) and the Federal Communication Commission rules
 7   promulgated thereunder, 47 C.F.R. § 1200 (“FCC Rules”).
 8                                II. JURISDICTION AND VENUE
 9            5.     Pursuant to 28 U.S.C. § 1331, this Court has original subject matter jurisdiction
10   over Plaintiffs’ claims under TCPA and FCC Rules because they present a federal question.
11            6.     This Court also has jurisdiction over this class action under the Class Action
12   Fairness Act, 23 U.S.C. § 1332(d). There are at least one hundred members of the proposed
13   Class. The aggregated claims of individual Class members exceed the sum value of $5,000,000
14   exclusive of interest and costs, and this is a class action in which DIRECTV and more than
15   two-thirds of the proposed Class are citizens of different states. Plaintiff alleges a nationwide
16   Class with, on information and belief, tens of thousands of members, each of whom is entitled
17   to up to $1,500.00 in statutory damages for each call that violated the TCPA and the FCC
18   Rules.
19            7.     This Court has personal jurisdiction over DIRECTV because DIRECTV
20   directed the calls that are the subject of this action to Plaintiff’s cellular telephone. DIRECTV
21   continuously and systematically conducts business in Washington, including within this
22   District.
23            8.     Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial
24   part of the events and omissions giving rise to Plaintiff’s claims occurred in this District.
25                                           III. PARTIES
26            9.     Plaintiff John Farrell resides in Tacoma, Washington.
27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT—CLASS ACTION - 2                                                  www.terrellmarshall.com
              Case 3:20-cv-05061-BHS Document 1 Filed 01/24/20 Page 3 of 9




 1          10.        Defendant DIRECTV, LLC is a California Limited Liability Company with
 2   headquarters at 2260 E. Imperial Hwy, El Segundo, CA 90245. The allegations in this
 3   Complaint as to acts and omissions by DIRECTV shall be construed as allegations against the
 4   DIRECTV, whether such conduct was committed by DIRECTV directly, or through its agents
 5   or contractors.
 6                                   IV. FACTUAL ALLEGATIONS
 7
     A.     DIRECTV’s pattern of TCPA violations.
 8          11.        DIRECTV has been sued by the Federal Trade Commission (“FTC”) and
 9
     consumers on numerous occasions for violations of the TCPA and the FCC Rules.
10
            12.        On December 12, 2005, the United States Department of Justice filed suit
11
     against DIRECTV on behalf of the FTC. United States v. DIRECTV, Inc., No. 05-1211 (C.D.
12
     Cal. Dec. 12, 2005).
13

14          13.        The United States sought and obtained civil penalties and injunctive relief

15   against DIRECTV and the telemarketing companies that marketed DIRECTV’s goods and
16   services in violation of the TCPA, the FCC Rules, and the Telemarketing Sales Rule, 16 C.F.R.
17
     § 310, et seq.
18
            14.        On December 14, 2005, DIRECTV entered into a Stipulated Judgment and
19
     Order for Permanent Injunction consisting of, among other things, a civil penalty against it in
20

21   the amount of $5,355,000 and myriad injunctions requiring compliance with the TCPA, the

22   FCC Rules, and Telemarketing Sales Rule’s prohibitions on telemarketing calls to persons who

23   request not to be called and to persons whose numbers are registered on the National Do not
24   Call Registry.
25

26

27
                                                                       TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT—CLASS ACTION - 3                                                   www.terrellmarshall.com
              Case 3:20-cv-05061-BHS Document 1 Filed 01/24/20 Page 4 of 9



            15.     Despite the severity of the civil penalty and the various injunctions aimed at
 1

 2   obtaining compliance, DIRECTV continued to willfully or knowingly violate the TCPA, the

 3   FCC Rules, and the Telemarketing Sales Rule.

 4          16.     On April 16, 2009 the United States filed a second lawsuit seeking civil
 5
     penalties and injunctive relief against DIRECTV on behalf of the FTC that mirrored the
 6
     allegations made in the FTC’s prior lawsuit. United States vs. DIRECTV, Inc., No. 09-02605
 7
     (C.D. Cal. April 16, 2009).
 8
            17.     In May of 2009, DIRECTV agreed to a second Stipulated Judgment and Order
 9

10   for Permanent Injunction in which it agreed to pay a civil penalty of $2,310,000 and again

11   consented to a host of injunctive relief, including requirements that it monitor telemarketing
12   campaigns and its authorized marketers to ensure compliance with the TCPA, the FCC Rules,
13
     and the Telemarketing Sales Rule.
14

15   B.     DIRECTV made non-emergency calls to the cellular phones of Plaintiff and other
            consumers using an automatic telephone dialing system or prerecorded voice
16          without their prior express written consent.
17          18.     Plaintiff’s telephone number, (XXX) XXX-7970, is assigned to a cellular
18   telephone service.
19          19.     Plaintiff has not been a DIRECTV customer or subscriber at any time and has
20   never consented to receive calls from DIRECTV.
21          20.     In 2017 and 2018, DIRECTV or its agents made approximately 30 telemarketing
22   calls to Mr. Farrell’s cellular phone.
23          21.     The telemarketing calls Mr. Farrell received had all the signs of being placed
24   automatically using a predictive dialer. When Mr. Farrell answered the phone, he would say
25   “hello” but no one would respond right away. Many times, Mr. Farrell was forced to repeat his
26   greeting before an agent would finally get on the line.
27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
                                                                           936 North 34th Street, Suite 300
                                                                          Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT—CLASS ACTION - 4                                                www.terrellmarshall.com
                Case 3:20-cv-05061-BHS Document 1 Filed 01/24/20 Page 5 of 9




 1          22.     Mr. Farrell had not consented to receive the calls and did not know how
 2   DIRECTV got his number. When Mr. Farrell asked the DIRECTV agent how DIRECTV got
 3   his telephone number, he did not receive an answer.
 4          23.     Mr. Farrell repeatedly asked DIRECTV to stop the calls. However, DIRECTV
 5   or its agents continued to call him without his consent.
 6          24.     The content of the calls that Mr. Farrell received from or on behalf of DirectTV
 7   demonstrate that the calls were not made for an emergency purpose.
 8          25.     DIRECTV is acutely aware of the TCPA’s prohibitions against the use of an
 9   ATDS or artificial or prerecorded voices to make calls to cellular phones without the prior
10   express written consent of the called party. Yet, despite the FTC lawsuits and numerous others
11   filed by consumers, DIRECTV or its agents knowingly or willfully violated the TCPA and
12   FCC Rules by making calls to the cellular telephones of Plaintiff and other similarly-situated
13   consumers using an ATDS or artificial or prerecorded voice without their prior express written
14   consent.
15   C.     DIRECTV’s violations of the TCPA injured Plaintiff.
16          26.     During the relevant period, Plaintiff has carried his cellular phone with him at
17   most times so that he can be available to family, friends, and his employer.
18          27.     DIRECTV’s or its agents’ calls invaded Plaintiff’s privacy and intruded upon
19   his right to seclusion. The calls frustrated and upset Plaintiff by interrupting his daily life and
20   wasting his time.
21          28.     DIRECTV’s or its agents’ calls intruded upon and occupied the capacity of
22   Plaintiff’s cellular phone and depleted the battery of Plaintiff’s cellular phone. The calls
23   temporarily seized and trespassed upon Plaintiff’s use of his cellular phone, and caused him to
24   divert attention away from other activities to address the calls.
25

26

27
                                                                         TERRELL MARSHALL LAW GROUP PLLC
                                                                               936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103-8869
                                                                            TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT—CLASS ACTION - 5                                                    www.terrellmarshall.com
              Case 3:20-cv-05061-BHS Document 1 Filed 01/24/20 Page 6 of 9



                                 V. CLASS ACTION ALLEGATIONS
 1

 2          29.       Plaintiff brings this lawsuit under Federal Rules of Civil Procedure Rules 23(a),
 3   (b)(2), and (b)(3) as a representative of the following Class:
 4                    All persons or entities within the United States who (1) received,
 5                    on or after January 24, 2016; (2) a non-emergency telemarketing
                      call to his or her cellular telephone; (3) from or on behalf of
 6                    DIRECTV; (4) promoting goods or services; (5) using an
                      automatic telephone dialing system or artificial or prerecorded
 7                    voice; and (6) have never been a subscriber of DIRECTV.
 8
     Plaintiff reserves the right to amend the Class definition following an appropriate period of
 9
     discovery.
10
            30.       Excluded from the Class are DIRECTV, its employees, agents and assigns, and
11
     any members of the judiciary to whom this case is assigned, their respective court staff, and
12
     Plaintiff’s counsel.
13                                               Numerosity
14          31.       At the time of filing, Plaintiff does not know the exact number of Class
15   members. But the number of DIRECTV customers indicates that Class members likely number
16   in the thousands and are geographically disbursed throughout the country.
17          32.       The alleged size and geographic dispersal of the Class makes joinder of all Class
18   members impracticable.
                                     Commonality and Predominance
19
            33.       Common questions of law and fact exist with regard to each of the claims and
20
     predominate over questions affecting only individual Class members. Questions common to the
21
     Class include:
22
                      a.     Whether DIRECTV or its agents used an ATDS or artificial or
23
     prerecorded voice in connection with the placement of non-emergency calls on the cellular
24
     telephones of Plaintiff and Class members without their prior express written consent;
25
                      b.     Whether DIRECTV’s or its agents’ telephone calls were made
26
     knowingly or willfully;
27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT—CLASS ACTION - 6                                                  www.terrellmarshall.com
              Case 3:20-cv-05061-BHS Document 1 Filed 01/24/20 Page 7 of 9




 1                    c.      Whether Plaintiff and Class members were injured by receiving such
 2   calls; and
 3                    d.      Whether DIRECTV should be enjoined from engaging in such conduct
 4   in the future.
                                                    Typicality
 5
             34.      Plaintiff’s claims are typical of the claims of the Class, in that Plaintiff, like all
 6
     Class members, has been injured by DIRECTV’s or its agents’ uniform misconduct—the
 7
     placement of calls to cellular telephones for non-emergency purposes without the prior written
 8
     express consent of the called parties.
 9

10                                       Adequacy of Representation

11           35.      Plaintiff will fairly and adequately protect the interests of the Class and is

12   committed to the vigorous prosecution of this action. Plaintiff has retained counsel experienced

13   in class action litigation and matters involving TCPA violations.

14                                                 Superiority

15           36.      A class action is superior to other available methods for the fair and efficient

16   adjudication of this controversy. Because the amount of each individual Class member’s claim

17   is small relative to the complexity of the litigation, and because of DIRECTV’s financial

18   resources, Class members are unlikely to pursue legal redress individually for the violations

19   detailed in this complaint. Class-wide damages are essential to induce DIRECTV to comply

20   with federal law. Individualized litigation would significantly increase the delay and expense to

21   all parties and to the Court and would create the potential for inconsistent and contradictory

22   rulings. By contrast, a class action presents fewer management difficulties, allows claims to be

23   heard which would otherwise go unheard because of the expense of bringing individual

24   lawsuits, and provides the benefits of adjudication, economies of scale, and comprehensive

25   supervision by a single court.

26

27
                                                                          TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
                                                                                Seattle, Washington 98103-8869
                                                                              TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT—CLASS ACTION - 7                                                      www.terrellmarshall.com
              Case 3:20-cv-05061-BHS Document 1 Filed 01/24/20 Page 8 of 9



                                  VI. FIRST CLAIM FOR RELIEF
 1

 2            Violations of 47 U.S.C. § 227(b)(1) and 47 C.F.R. § 64.1200 for calls made
                           using an ATDS or artificial or prerecorded voice
 3
            37.     DIRECTV violated 47 U.S.C. § 227(b)(1) by placing non-emergency calls to
 4
     cellular telephone numbers, either directly or through the actions of others, using an ATDS or
 5
     artificial or prerecorded voice without the prior express written consent of the called party.
 6
                                     VII. PRAYER FOR RELIEF
 7
            WHEREFORE, Plaintiff, individually and on behalf of the Class defined above,
 8
     respectfully requests that this Court:
 9
            A.      Determine that the claims alleged herein may be maintained as a class action
10
     under Federal Rule of Civil Procedure 23, and issue an order certifying the Class defined above
11
     and appointing Plaintiff as the Class representative;
12
            B.      Award $500 in statutory damages for each and every call that DIRECTV
13
     negligently placed in violation of 47 U.S.C. § 227(b)(1) of the TCPA;
14
            C.      Award $1,500 in statutory damages for each and every call that DIRECTV
15
     willfully or knowingly placed in violation of 47 U.S.C. § 227(b)(1) of the TCPA;
16
            D.      Grant appropriate injunctive and declaratory relief, including, without limitation,
17
     an order requiring DIRECTV to implement measures to stop future violations of the TCPA;
18
     and
19
            E.      Grant such further relief as the Court deems proper.
20
                                VIII. DEMAND FOR JURY TRIAL
21
            Plaintiff hereby demands a trial by jury.
22

23

24

25

26

27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                            936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT—CLASS ACTION - 8                                                 www.terrellmarshall.com
            Case 3:20-cv-05061-BHS Document 1 Filed 01/24/20 Page 9 of 9




 1         RESPECTFULLY SUBMITTED AND DATED this 24th day of January, 2020.
 2
                                     TERRELL MARSHALL LAW GROUP PLLC
 3

 4                                   By:    /s/ Beth E. Terrell, WSBA #26759
                                           Beth E. Terrell, WSBA #26759
 5                                         Email: bterrell@terrellmarshall.com
 6
                                     By:     /s/ Jennifer Rust Murray, WSBA #36983
 7                                         Jennifer Rust Murray, WSBA #36983
                                           Email: jmurray@terrellmarshall.com
 8                                         936 North 34th Street, Suite 300
                                           Seattle, Washington 98103-8869
 9                                         Telephone: (206) 816-6603
                                           Facsimile: (206) 319-5450
10

11                                   Attorneys for Plaintiff

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                               TERRELL MARSHALL LAW GROUP PLLC
                                                                     936 North 34th Street, Suite 300
                                                                    Seattle, Washington 98103-8869
                                                                  TEL. 206.816.6603  FAX 206.319.5450
     COMPLAINT—CLASS ACTION - 9                                          www.terrellmarshall.com
